—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of burglary in the second degree (Penal Law § 140.25 [2]), petit larceny (Penal Law § 155.25) and escape in the second degree (Penal Law § 205.10 [2]). County Court properly exercised its discretion in allowing the People to cross-examine defendant regarding his prior convictions of burglary in the third degree (see, People v Sandoval, 34 NY2d 371, 377). The similarity of the prior convictions does not preclude their use on cross-examination (see, People v Pavao, 59 NY2d 282, 292; People v Ayala, 236 AD2d 802, lv denied 90 NY2d 855). Those convictions “involved dishonesty and [were] highly relevant to the credibility of defendant and his willingness to advance his self-interest at the expense of others” (People v Lush, 249 AD2d 896, 897). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant failed to preserve for our review his contention that the conviction of escape in the second degree is not supported by legally sufficient evidence (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Kirk, J.— Burglary, 2nd Degree.) Present — Pine, J. P., Hayes, Callahan, Balio and Boehm, JJ.